EXHIBIT10.1 PROMISSORY NOTE Dated: April 16, 2014 FOR VALUE RECEIVED, the undersigned, VERITEQ CORPORATION (f/k/a DIGITAL ANGEL CORPORATION), a Delaware corporation (the “ Company ”), promises to pay to William J. Caragol (the “ Holder ”), in lawful money of the United States of America, the principal amount of Twenty-five Thousand Dollars ($25,000) (the “ Principal Amount ”), with interest calculated in accordance herewith, on April 16, 2015 (the “ Maturity Date ”). 1. Payments . (a)Interest . The Principal Amount shall bear interest at a per annum rate of nine percent (9%) from this date until paid, except as otherwise provided by Section 2(b). (b)Manner of Payment . Unless otherwise agreed to in writing by Holder, all payments on this Note shall be made by wire transfer of immediately available funds to an account designated by Holder in writing. If any payment on this Note is due on a day which is not a Business Day (defined below), such payment shall be due on the next succeeding Business Day. “ Business Day ” means any day other than a Saturday, Sunday or legal holiday in the State of New York. (c)Prepayments at the Option of the Company . This Note may, at the option of the Company, be prepaid in whole or in part, at any time and from time to time, without premium or penalty. Any prepayments made under this Section 1(c) or any other subsection of this Section 1 shall be applied first to any accrued interest hereon and then to reduce the then outstanding Principal Amount by the amount of such prepayment. (d) Springing Conversion Feature. At any such time as would not cause a change to, or a right to change, the economics of any outstanding Warrants or Other Debt (as defined and more fully set forth in subsection (iv) below), this Note shall be automatically amended to allow: (i) the Company, on or after the Maturity Date, to convert this Note, or any part thereof, into validly issued, fully paid and non-assessable shares of common stock of the Company (“ Common Stock ”), and (ii) the Holder, at any time, to convert this Note, or any part thereof Common Stock, in each case in accordance with the following provisions: (i)
